Exhibit 10.14
Award No. «GrantNumber»
INTUIT INC. 2005 EQUITY INCENTIVE PLAN GRANT AGREEMENT
Restricted Stock Unit
(Performance-Based Vesting: Relative Total Shareholder Return Goals)
Intuit Inc., a Delaware corporation (the “Company”), hereby grants you a
restricted stock unit award (“Award”) pursuant to the Company’s 2005 Equity
Incentive Plan (the “Plan”), of the Company’s common stock, $0.01 par value per
share (“Common Stock”). The maximum number of Shares that are subject to the
Award and may be earned by you (“Maximum Shares”) is set forth below. All
capitalized terms in this Grant Agreement (“Agreement”) that are not defined
herein have the meanings given to them in the Plan. This Award is subject to the
terms and conditions of the Plan, which is incorporated herein by reference.
This Agreement is not meant to interpret, extend, or change the Plan in any way,
or to represent the full terms of the Plan. If there is any discrepancy,
conflict or omission between this Agreement and the provisions of the Plan, the
provisions of the Plan will apply.
Name of Participant:
Address:
Maximum Shares:
Target Shares:
Date of Grant:
Vesting Date:
Vesting Based on Achievement of Total Shareholder Return Goals. Vesting of this
Award is based on Intuit’s percentile rank of total shareholder return (“TSR”)
among a group of comparator companies (the “Comparison Group”), as set forth on
Exhibit A (the “TSR Goals”). Actual performance against the TSR Goals is
measured over the period beginning on [•] and ending on [•] (the “Performance
Period”) and must be certified by the Compensation and Organizational
Development Committee (“Committee”) in order for any portion of this Award to
vest; provided, however, that if Intuit’s TSR is negative during the Performance
Period, then the maximum Shares that the Committee will certify as eligible to
vest will be the Target Shares. The Committee will certify the results of the
TSR Goals as soon as reasonably possible (the date of such certification the
“Certification Date”) after the Performance Period. Any portion of this Award
that is eligible to vest based on the Committee’s certification will vest on the
Vesting Date. Any portion of this Award that is not eligible to vest based on
the Committee’s certification will terminate on the Certification Date.
Notwithstanding the foregoing, Sections 1(c) through 1(f) provide certain
circumstances in which you may vest in this Award before the Vesting Date and/or
without certification of the TSR Goals by the Committee. If any of Sections 1(c)
through 1(f) apply, then any portion of the Award that does not vest pursuant to
those sections will terminate.
Comparison Group. The Comparison Group will be the companies shown on Exhibit B
(each, together with Intuit, a “Member Company”); provided, however, that a
company will be removed from the Comparison Group if, during the Performance
Period, it ceases to have a class of equity securities that is both registered
under the Securities Exchange Act of 1934 and actively traded on a U.S. public
securities market (unless such cessation of such listing is due to any of the
circumstances in (i) through (iv) of the following paragraph).
Definition of TSR. “TSR” as applied to any Member Company means stock price
appreciation from the beginning to the end of the Performance Period, plus
dividends and distributions made or declared (assuming such dividends or
distributions are reinvested in the common stock of the Member Company) during
the Performance Period, expressed as a percentage return. Except as modified in
Section 1(f), for purposes of computing TSR, the stock price at the beginning of
the Performance Period will be the average price of a share of common stock of a
Member Company over the 30 trading days beginning [•], and the stock price at
the end of the Performance Period will be the average price of a share of common
stock of a Member Company over the 30 trading days ending [•], adjusted for
stock splits or similar changes in capital structure; provided, however, that
TSR for a Member Company will be negative one hundred percent (-100%) if the
Member Company: (i) files for bankruptcy, reorganization, or

 



--------------------------------------------------------------------------------



 



liquidation under any chapter of the U.S. Bankruptcy Code; (ii) is the subject
of an involuntary bankruptcy proceeding that is not dismissed within 30 days;
(iii) is the subject of a stockholder approved plan of liquidation or
dissolution; or (iv) ceases to conduct substantial business operations.

1.   In the event of your Termination before the Vesting Date, the following
provisions will govern the vesting of this Award:

  (a)   Termination Generally. In the event of your Termination before the
Vesting Date for any reason other than as expressly set forth in the other
subsections of this Section 1, including, without limitation, your Termination
by the Company for Cause or your resignation for Good Reason (each as defined in
Section 1(d)), this Award will terminate without having vested as to any of the
Shares and you will have no right or claim to anything under this Award.     (b)
  Retirement. In the event of your Retirement before the Vesting Date, then a
pro rata portion of this Award will vest on the Vesting Date based on the actual
level of achievement of the TSR Goals, as certified by the Committee. The pro
rata portion will be a percentage equal to your number of full months of service
since the Date of Grant divided by thirty-six months, rounded down to the
nearest whole Share. Shares will be distributed to you at the same time as other
Participants after the Vesting Date. “Retirement” means the Termination of your
employment with the Company after you have reached age fifty-five (55) and
completed ten full years of consecutive service with the Company (including any
Parent or Subsidiary).     (c)   Death or Total Disability. In the event of your
death or Total Disability before the Vesting Date, and after you have been
actively employed by the Company for one year or more, this Award will vest
immediately as to 100% of the Target Shares on your Termination Date. “Total
Disability” is defined in Section 5.6(a) of the Plan.     (d)   Involuntary
Termination. In the event of your Involuntary Termination before the Vesting
Date, a pro rata portion of this Award will vest immediately on your Termination
Date based on the Target Shares. The pro rata portion will be a percentage equal
to your number of full months of service since the Date of Grant divided by
thirty-six months, rounded down to the nearest whole share. Shares will be
distributed to you as soon as reasonably possible after the effective date of a
waiver and general release of claims executed by you in favor of the Company and
certain related persons determined by the Company in the form presented by the
Company (“Release”). If you do not execute the Release within forty-five
(45) days following your Termination Date, then you will not be entitled to the
receipt of any Shares under this Section 1(d). Involuntary Termination means,
for purposes of this Agreement, either (A) your Termination by the Company
without Cause, or (B) your resignation for Good Reason. “Cause” means, for
purposes of this Agreement, (i) gross negligence or willful misconduct in the
performance of your duties to the Company (other than as a result of a Total
Disability) that has resulted or is likely to result in material damage to the
Company, after a written demand for substantial performance is delivered to you
by the Chief Executive Officer which specifically identifies the manner in which
you have not substantially performed your duties and you have been provided with
a reasonable opportunity of not less than 30 days to cure any alleged gross
negligence or willful misconduct; (ii) commission of any act of fraud with
respect to the Company; or (iii) conviction of a felony or a crime involving
moral turpitude. No act or failure to act by you will be considered “willful” if
done or omitted by you in good faith with reasonable belief that your action or
omission was in the best interests of the Company. “Good Reason” means, for the
purposes of this Agreement, your resignation within sixty (60) days after the
occurrence any of the following events without your consent: (i) a material
reduction in your duties that is inconsistent with your position at the time of
the Date of Grant, (ii) any material reduction in your base annual salary or
target annual bonus (other than in connection with a general decrease in the
salary or target bonuses for all officers of Intuit), or (iii) a requirement by
Intuit that you relocate your principal office to a facility more than 50 miles
from your principal office on the Date of Grant; provided however, that with
regard to (i) through (iii) you must provide Intuit with written notice of the
event allegedly constituting “Good Reason,” and Intuit will have 15 days from
the date it receives such written notice to cure such event. Notwithstanding

2



--------------------------------------------------------------------------------



 



      anything in this Section 1(d) to the contrary, if you are a “covered
employee” under Section 162(m)(3) of the Internal Revenue Code of 1986, as
amended (the “Code”) either on the Date of Grant or at any time during the
Performance Period, then your Award will not be treated as described above in
this Section 1(d), but instead, a pro rata portion of this Award will vest on
the Vesting Date based on the actual level of achievement of the TSR Goals, as
certified by the Committee. The pro rata portion will be a percentage equal to
your number of full months of service since the Date of Grant divided by
thirty-six months, rounded down to the nearest whole Share. Shares will be
distributed to you at the same time as other Participants after the Vesting
Date, provided that the Release has become effective. If you do not execute the
Release before the time that Shares are distributed to other Participants, then
you will not be entitled to the receipt of any Shares under this Section 1(d).  
  (e)   Termination on or Within One Year After Corporate Transaction. In the
event of your Involuntary Termination (including your Termination without Cause
by the Company’s successor) on or within one year following the date of a
Corporate Transaction and before the Vesting Date, this Award will vest
immediately on your Termination Date as to a pro rata portion of the Shares you
otherwise would have been entitled to earn under Section 1(f). The pro rata
portion will be a percentage equal to your number of full months of service
since the Date of Grant divided by thirty-six months, rounded down to the
nearest whole Share.     (f)   Corporate Transaction. In the event of a
Corporate Transaction before the Vesting Date, the level of achievement of the
TSR Goals will be determined as of the effective date of the Corporate
Transaction based on the Comparison Group as constituted on the such date (the
“CIC Achievement Level”). In addition, Intuit’s ending stock price will be the
sale price of the Shares in the Corporate Transaction and the ending stock price
of the other Member Companies will be the average price of a share of common
stock of a Member Company over the 30 trading days ending on the effective date
of the Corporate Transaction, in each case adjusted for changes in capital
structure. This Award will vest on the Vesting Date based on the CIC Achievement
Level. Shares will be distributed as soon as reasonably possible after the
Vesting Date. For avoidance of doubt, this provision is intended to result in
you earning the number of Shares corresponding to the CIC Achievement Level,
without Committee certification, provided that you are employed on the Vesting
Date following a Corporate Transaction. In the event of an intervening
Termination before the Vesting Date, the applicable provisions of Sections 1(a)
through 1(e) will govern, except that any provision that calls for vesting based
on the Target Shares will be applied, instead, by using the number of Shares
corresponding to the CIC Achievement Level.

2.   Issuance of Shares. Except as described in the next sentence, Shares will
be distributed as soon as reasonably possible after the Vesting Date (but in no
event later than March 15th after the calendar year in which the Vesting Date
occurs). In the event of a Termination pursuant to Sections 1(c) through 1(e)
(other than with respect to a “covered employee” under Section 1(d)), Shares
will be distributed as soon as reasonably possible after the Termination Date
or, if later, the date that the Release becomes effective in accordance with
Section 1(d) (but in no event later than March 15th after the calendar year in
which the Termination Date or the effective date of the Release occurs).

3.   Withholding Taxes. This Award is generally taxable for purposes of United
States federal income and employment taxes on vesting based on the Fair Market
Value on the Vesting Date. To the extent required by applicable federal, state
or other law, you will make arrangements satisfactory to the Company for the
payment and satisfaction of any income tax, social security tax, payroll tax,
payment on account or other tax related to withholding obligations that arise
under this Award and, if applicable, any sale of Shares. The Company will not be
required to issue Shares pursuant to this Award or to recognize any purported
transfer of Shares until such obligations are satisfied. Unless otherwise agreed
to by the Company and you, these obligations will be satisfied by the Company
withholding a number of Shares that would otherwise be issued under this Award
that the Company determines has a Fair Market Value sufficient to meet the tax
withholding obligations. “Fair Market Value” is defined in Section 26(n) of the
Plan.

    You are ultimately liable and responsible for all taxes owed by you in
connection with this Award, regardless of any action the Company takes or any
transaction pursuant to this section with respect to any tax withholding

3



--------------------------------------------------------------------------------



 



    obligations that arise in connection with this Award. The Company makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of this Award or the
subsequent sale of any of the Shares. The Company does not commit and is under
no obligation to structure this Award to reduce or eliminate your tax liability.

4.   Disputes. Any question concerning the interpretation of this Agreement, any
adjustments to made thereunder, and any controversy that may arise under this
Agreement, will be determined by the Committee in accordance with its authority
under Section 4 of the Plan. Such decision by the Committee will be final and
binding.

5. Other Matters.

  (a)   The Award granted to an employee in any one year, or at any time, does
not obligate the Company or any subsidiary or other affiliate of the Company to
grant an award in any future year or in any given amount and should not create
an expectation that the Company (or any subsidiary or other affiliate) might
grant an award in any future year or in any given amount.     (b)   Nothing
contained in this Agreement creates or implies an employment contract or term of
employment or any promise of specific treatment on which you may rely.     (c)  
Notwithstanding anything to the contrary in this Agreement, the Company may
reduce your Award if you change classification from a full-time employee to a
part-time employee.     (d)   This Award is not part of your employment contract
(if any) with the Company, your salary, your normal or expected compensation, or
other remuneration for any purposes, including for purposes of computing
benefits, severance pay or other termination compensation or indemnity.     (e)
  Because this Agreement relates to terms and conditions under which you may be
issued shares of Common Stock of Intuit Inc., a Delaware corporation, an
essential term of this Agreement is that it will be governed by the laws of the
State of Delaware, without regard to choice of law principles of Delaware or
other jurisdictions. Any action, suit, or proceeding relating to this Agreement
or the Award granted hereunder will be brought in the state or federal courts of
competent jurisdiction in Santa Clara County in the State of California.     (f)
  This Award, and any issuance of Shares thereunder, is intended to comply and
will be interpreted in accordance with Section 409A of the Code.

This Agreement (including the Plan, which is incorporated by reference)
constitutes the entire agreement between you and the Company with respect to
this Award, and supersedes all prior agreements or promises with respect to the
Award. Except as provided in the Plan, this Agreement may be amended only by a
written document signed by the Company and you. Subject to the terms of the
Plan, the Company may assign any of its rights and obligations under this
Agreement, and this Agreement will be binding on, and inure to the benefit of,
the successors and assigns of the Company. Subject to the restrictions on
transfer of an Award described in Section 14 of the Plan, this Agreement will be
binding on your permitted successors and assigns (including heirs, executors,
administrators and legal representatives). All notices required under this
Agreement or the Plan must be mailed or hand-delivered, (1) in the case of the
Company, to the Company at 2632 Marine Way, Mountain View, CA, 94043, or at such
other address designated in writing by the Company to you, and (2) in the case
of you, at the address recorded in the books and records of the Company as your
then current home address.

4



--------------------------------------------------------------------------------



 



The Company has signed this Award Agreement effective as the Date of Grant.

            INTUIT INC.
      By:                        

5